EXHIBIT MERGER AGREEMENT This Merger Agreement (the “Agreement”) is entered into on March 19, 2010, by and among Tedom Capital, Inc., a Delaware corporation (“Tedom”), Tedom Acquisition Corporation, a Floridacorporation and a newly-created wholly-owned subsidiary of Tedom (“Merger Sub”), and eLayaway, Inc., a Florida corporation (“eLayaway”) (each a “Party;” collectively, the “Parties”). Capitalized terms used and not otherwise defined herein shall have the meanings set forth in Section8 below. Recitals A.eLayaway currently has issued and outstanding (i) 9,221,517 shares of no par valuecommon stock (the “eLayaway Common Stock”), (ii) 1,854,013 shares of $0.719 par value SeriesA Convertible Preferred Stock (the “eLayaway Series A”), (iii) 2,788,368 shares of $0.705 par valueSeries B Convertible Preferred Stock (the “eLayaway Series B”), (iv) 3,142,452 shares of $1.15 parvalue Series C Convertible Preferred Stock (the “eLayaway Series C”), (iv) 154,282 shares of$1.588 par value Series D Convertible Preferred Stock (the “eLayaway Series D”) and (vi) warrantsto purchase up to 2,265,945 shares of eLayaway’s common stock (the “eLayaway Warrants;” andcollectively with the eLayaway Common Stock, the eLayaway Series A, the eLayaway Series B,the eLayaway Series C and the eLayaway Series D, the “eLayaway Securities”). B.Pursuant to the provisions of this Agreement, the Parties now desire to effect areverse triangular merger (the “Merger”) as a result of which (i) Merger Sub shall merge with andinto eLayaway, (ii) the holders of the eLayaway Securities, as listed on the attached Exhibit A (the“eLayaway Security Holders”), shall collectively receive (or, in the case of the eLayaway Warrants,have the right to receive) an aggregate of 18,293,605 shares of Tedom (subject to reduction for anyDissenting Shares) in exchange for their eLayaway Securities (as described in more detail below)and (iii) eLayaway shall become a wholly-owned subsidiary of Tedom. C.The Merger is intended to qualify as a tax-free reorganization under Sections368(a)(1)(A) and 368(a)(2)(E) of the Code. NOW, THEREFORE, in consideration of their respective promises contained herein andother good and valuable consideration, the receipt and sufficiency of which are herebyacknowledged, the Parties agree as follows. 1.The Transaction. A.The Merger. On and subject to the terms and conditions of this Agreement, Merger Sub shall merge with and into eLayaway. Pursuant to the Merger, the eLayaway Securities shall beconverted into shares of Tedom at the rate set forth herein. eLayaway shall be the corporationsurviving the Merger (after the Closing, the “Surviving Corporation”), and the separate corporateexistence of Merger Sub shall cease. B.Closing. The closing of the Merger (the “Closing”) shall take place on April 12, 2010,or on such other date as the Parties may mutually agree in writing. The Closing may take placeeither in-person, at such location as the Parties may agree, or by such other means as is mutuallyagreeable to the Parties. C.Articles of Merger.
